Powell v Centers FC Realty, LLC (2020 NY Slip Op 02372)





Powell v Centers FC Realty, LLC


2020 NY Slip Op 02372


Decided on April 23, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 23, 2020

Acosta, P.J., Richter, Manzanet-Daniels, Gische, Kapnick, JJ.


11411 301647/16

[*1]Claudia Powell, Plaintiff-Appellant,
vCenters FC Realty, LLC, Defendant-Respondent.


Raskin & Kremins, LLP, New York (Rhonda Katz of counsel), for appellant.
Caitlin Robin & Associates PLLC, New York (Kevin Volkommer of counsel), for respondent.

Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered on or about December 21, 2018, which granted defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant established its prima facie entitlement to judgment as a matter of law by submitting evidence showing that the alleged sidewalk defect was a trivial defect and not actionable as a matter of law (see Hutchinson v Sheridan Hill House Corp., 26 NY3d 66, 79 [2015]; Trincere v County of Suffolk, 90 NY2d 976, 977 [1997]). In opposition, plaintiff failed to raise a triable issue of fact, since she did not submit any evidence showing that the condition was hazardous (see Forrester v Riverbay Corp., 135 AD3d 448 [1st Dept 2016]; compare Suarez v Emerald 115 Mosholu LLC, 164 AD3d 1130, 1131 [1st Dept 2018]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 23, 2020
CLERK